 In the Matter of TRI-PAK MACHINERY SERVICE, INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 39-RC-208SUPPLEMENTAL DECISION AND DIRECTIONNovember 27, 1950On August 30, 1950, pursuant to the Board's Decision and Directionof Election herein, dated August 21, 1950,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Sixteenth Region, among the employees in the unitfound appropriate.Upon the conclusion of the election, a tally ofballots was furnished the parties in accordance with the Rules andRegulations of the Board.The tally shows that, of the 30 ballots cast,13 were for, and 13 were against, the Petitioner, and 4 were challenged.The Petitioner timely filed objections to conduct affecting the resultsof the election, and the Employer filed a statement with respect to thechallenged ballots.The Regional Director thereafter conducted aninvestigation of the objections and challenges.On October 6, 1950,following his investigation, the Regional Director issued and dulyserved upon the parties a report on objections, in which he foundthat a speech made to the employees by the Employer's Vice-PresidentAllen on August 26, 1950, went beyond the protection of Section 8 (c)of the Act, thereby interfering with the election, and recommendedthat the election be set aside.Because of his findings and,recom-mendations on the objections, the Regional Director found it unnec-essary to pass upon the challenged ballots.The Employer timely filedexceptions to the Regional Director's report.We 2 cannot agree with the Regional Director that the Employer'sspeech, the pertinent text of which is apparently not in dispute, wasoutside the scope of Section 8 (c) and interfered with the election inthis case.The Employer's remarks were concerned generally with1 Unpublished:2Pursuant to the provisions of Section 3 (b) ofthe Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Murdock,and Styles].92 NLRB No. 66.243 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe mechanics of the election and the Employer's opinion as to thedesirability of union representation.Although certain of the state-ments were derogatory in nature and reflected the Employer's pref-erence for dealing directly with its employees, rather than through aunion, the speech informed the employees that they were free to voteas they saw fit and, in our opinion, contained no threat of reprisal orforce, or promise of benefit.We find that the Employer's speech,viewed in its entirety, did not interfere with the election and that theemployees were not prevented from exercising a free choice in theelection .3Accordingly, we shall overrule the objections to the election.As previously noted, although the Regional Director investigatedthe challenged ballots, which are determinative of the results of theelection, he made no report or recommendation with respect to thosechallenges.We shall, therefore, order the Regional Director to pre-pare and cause to be served upon the parties a report on challengedballots, including recommendations, in accordance with the Board'sRules and Regulations.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Tri-Pak Machinery Service,Inc., Harlingen, Texas, the Regional Director for the Sixteenth Regionshall, pursuant to the National Labor Relations Board Rules and Regu-lations, prepare and cause to be served upon the parties a report onchallenged ballots, including recommendations.8 SeeQ-F Wholesalers,Inc.,87 NLRB1085, andCharroin ManufacturingCo., 88 NLRB88; ef.GeneralShoe Corporation,77 NLRB 124.